                                IN THE UNITED STATES DISTRICT COURT
                                           DISTRICT OF UTAH

UNITED STATES OF AMERICA,                             Case No. 4:19-cr-00073-DN-PK

                           Plaintiff,                 POST-INDICTMENT
                                                      RESTRAINING ORDER
                v.                                    UNDER 21 U.S.C. § 853(e)(1)(A)

NANCI BALDWIN, AKA                                    Judge David Nuffer
NANCI BALDWIN BARNETT,                                Magistrate Judge Paul Kohler

                           Defendant.

          The United States has made an application to this Court, pursuant to 21 U.S.C.

§ 853(e)(1)(A), for a restraining order to preserve the availability of certain property that the

United States seeks to forfeit in this case (“Application”). 1 Upon consideration of the

Application, 2 it appears to the Court that there is reasonable cause to enter a restraining order to

preserve for forfeiture:

          Any assets or assets traceable to such assets that Jay Bezanson, Stephen
          Robichaud, and/or Jag Equities Corp (“Subject Third Parties”) have received from
          Nanci Baldwin into Jag Equities’ JP Morgan Chase Bank account ending in 8635
          (hereinafter “Subject Property”),

based upon the following:




1
 Application for Post-Indictment Restraining Order Under 21 U.S.C. 853(e)(1)(A), docket no.
18, filed September 25, 2019.
2
    Id.
                                             Page 1 of 5
         1.       That a federal grand jury for this district returned an Indictment charging the

above defendant with federal crimes including wire fraud in violation of 18 U.S.C. § 1343.

Furthermore, the Indictment contains a notice of the United States’ intent to seek forfeiture of

proceeds obtained from the wire fraud scheme. Indictment at 7, ECF No. 1.

         2.       That the Declaration of Special Agent Chris Andersen 3 sets forth sufficient facts

establishing probable cause connecting the Subject Property to the wire fraud scheme alleged in

the indictment.

         3.      That the Subject Property for which the order is sought would, in the event of

Nanci Baldwin’s conviction, be subject to forfeiture under 18 U.S.C. § 981(a)(1)(A). 4

         4.      That any third-party claims to the Subject Property may be properly brought and

resolved in ancillary proceedings conducted by this Court following the execution of a

Preliminary Order of Forfeiture in accordance with the provisions of federal forfeiture law.

         5.      That the Court has jurisdiction to enter this order pursuant to 21 U.S.C. §

853(e)(l), as made applicable to this case by 18 U.S.C. § 982(b)(1).

         THEREFORE, IT IS HEREBY ORDERED AND DECREED:

         That, effective immediately:

                 Jay Bezanson,
                 Stephen Robichaud,


3
    Application, supra note 1, Attachment no. 1.
4
  The government acknowledged a clerical error in the indictment’s forfeiture notice seeking
forfeiture under 18 U.S.C. § 982(a)(2)(A), which authorizes forfeiture for a type of wire fraud
not relevant to this case. The proper forfeiture authority for the wire fraud charged in this case is
18 U.S.C. § 981(a)(1)(C).
                                              Page 2 of 5
               Jag Equities Corp, a Florida corporation, and
               Nanci Baldwin

their agents, servants, employees, attorneys, family members and those persons in active concert

or participation with them, and all persons and entities with knowledge of this Order, and those

persons, financial institutions, or entities who have any interest or control over the Subject

Property, are hereby

       RESTRAINED, ENJOINED, AND PROHIBITED, without prior approval of this Court

and upon notice to the United States and an opportunity for the United States to be heard, from

attempting or completing any action that would affect the availability or value of the Subject

Property, including but not limited to, directly or indirectly, selling, transferring, assigning,

pledging, distributing, encumbering, wasting, secreting, depreciating, damaging, hypothecating

or in any way diminishing the value of, or cause anyone else to do so, the Subject Property.

       IT IS FURTHER ORDERED that the Subject Third Parties shall transfer all liquid assets

traceable to the Subject Property to the United States Marshals Service (“USMS”). Within one

week of this order’s date, the Restrained Third Parties shall contact the USMS via Dorothy Akins

at (801) 323-2555 to receive payment routing instructions. Within three days of transferring any

payment, the Restrained Third Parties shall notify the United States Attorney’s Office of the date

and amount of such payment at the following email addresses: ashlyn.algra@usdoj.gov.

       IT IS FURTHER ORDERED that the USMS shall hold any payments it receives on the

promissory note in a seized asset account until further order of the court.

       IT IS FURTHER ORDERED that within fourteen days of this order’s date the Subject

Third Parties shall provide the FBI via Special Agent Chris Andersen (coandersen@fbi.gov) an
                                             Page 3 of 5
accounting of the Subject Property including the Subject Property’s current location and value,

and financial records showing what happened to the Subject Property after it was received from

Ms. Baldwin into Jag Equities’ JP Morgan Chase Bank account ending in 8635 until the present

date. Within seven days of this order’s date the Subject Third Parties shall provide the FBI via

Special Agent Chris Andersen (coandersen@fbi.gov) the monthly bank statements for Jag

Equities Corp’s Chase bank account ending in 8635 for the period December 2017 through the

present date. The relevant representatives of the United States in this matter may agree to extend

the deadlines in this paragraph at their discretion.

       IT IS FURTHER ORDERED that the United States or any Subject of this Order may

seek modifications of this Order if it is deemed necessary by them to preserve their interest in the

Subject Property.

       IT IS FURTHER ORDERED that any Subject of this Order shall be permitted to execute

a satisfactory performance bond pursuant to 21 U.S.C. § 853(e)(1), incorporated by 18 U.S.C. §

982(b)(1), as an alternative to the restraint of the subject property. After notice to the United

States and an opportunity to be heard, the Court shall determine whether any proposed bond is a

satisfactory performance bond.

       IT IS FURTHER ORDERED that as soon as practicable the FBI or other appropriate

federal agency shall serve a copy of this Restraining Order upon Jay Bezanson, Stephen

Robichaud, and Jag Equities Corp, and shall a make a return thereon reflecting the date and time

of service. Electronic service of this order upon Ms. Baldwin’s attorney via the court’s




                                             Page 4 of 5
       electronic filing system will suffice for service on Ms. Baldwin.

       THIS RESTRAINING ORDER shall remain in full force and effect until further order of

this Court.

       Dated: September 28th, 2019.

                                             SO ORDERED:




                                             _________________________
                                             Paul Kohler
                                             United States District Judge




                                           Page 5 of 5
